Citation Nr: 1706407	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-36 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to compensation for a right shoulder disability under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Michelle D. Powers, Attorney 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a right shoulder disability.  By decision dated January 2011, the Board denied the claim.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated April 2012, set aside the Board's January 2011 determination. 

A December 2015 brief submitted by the Veteran's attorney appears to raise the issues of entitlement to total disability rating based on individual unemployability (TDIU) in connection with his right shoulder disability.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The December 2015 brief indicates a desire to apply for VA benefits for TDIU, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter the AOJ is directed to take appropriate action.  See 38 C.F.R. § 19.9(b).

This appeal was previously before the Board in February 2013.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus, the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran's service connection claim was remanded by the Board in February 2013 in order to obtain a new VA examination.  In response to the February 2013 Board remand the Veteran was provided with an April 2013 VA examination.  The examiner performed an in-person examination and reviewed the Veteran's claims file.  The examiner opined that it was at least as likely as not that the Veteran injured his shoulder in service but that his current right shoulder disability was more likely due to an injury that occurred around 2004.  The examiner added that if the Veteran's in-service injury was the massive rotator cuff tear noted in 2007 he would not have tolerated the pain for over 40 years before seeking treatment.  

The Board finds the April 2013 VA examination to be inadequate.  The examiner seemingly relied solely on the Veteran's lack of post-service treatment when providing her opinion.  However, the examiner did not address the Veteran's statement that he sought treatment for his right shoulder disability immediately after his separation from active service specifically from 1969 to 1975.  The Veteran noted that these private treatment records were unavailable because the doctor who treated him had passed away.  Additionally, the Veteran submitted a December 2015 private nexus opinion which stated that his current right shoulder disability was a progression of his in-service injury.  The April 2013 VA examiner did not address the December 2015 private contradictory nexus opinion.  Therefore a new VA examination is needed.  

The Board acknowledges the Veteran's submission of the December 2015 private nexus opinion but finds that it is inadequate to adjudicate the Veteran's claim.  The December 2015 private opinion provider noted that their conclusion was based partially on the Veteran's lay testimony, to include a February 2015 phone interview, regarding the in-service injury and continued symptomatology.  However, the Veteran has since been provided with an August 2016 examination in connection with his claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  During this examination the Veteran reported he has "about" four children, indicating he was unsure of the exact number.  The Veteran reported he could not remember where he had last worked.  The examiner noted the Veteran had "severe difficulty remember important personal history facts, such as his last job, the number of children he has, when he got married, and whether or not he has ever been hospitalized for mental health reasons.  Furthermore, some of the information he provided was in contradiction to that found in his medical records (for example, the reason he stopped working in 2004)."  Thus, as the Veteran's memory appears unreliable the December 2015 private nexus opinion is inadequate to adjudicate the Veteran's claim as it relied on the Veteran's statements regarding his in-service injury over 40 years ago and the continuity of his symptomatology since then. 

The issue of compensation benefits under the provisions of 38 U.S.C.A. § 1151 was referred to the AOJ for appropriate action by the Board in the February 2013.  The RO issued a February 2014 rating decision denying entitlement to benefits under 38 U.S.C.A. § 1151.  In response the Veteran filed a March 2014 notice of disagreement (NOD) with the decision.  In an August 2016 deferred rating decision the RO stated that the Veteran's claim for benefits under 38 U.S.C.A. § 1151 was inextricably intertwined with his claim for entitlement to service connection for a right shoulder disability, which had already been certified to the Board.  Therefore the RO certified the Veteran's claim for benefits under 38 U.S.C.A. § 1151 to the Board.  The Board agrees that the issues of entitlement to service connection for a right shoulder disability and entitlement to benefits under 38 U.S.C.A. § 1151 are inextricably intertwined; however, the 1151 claim is not properly before the Board at this time.  The RO has not issued a statement of the case (SOC) in response to the March 2014 NOD.  Thus, the Veteran has not been apprised of the pertinent laws and regulations for the 1151 claim and has not perfected an appeal as to that claim.  A statement of the case (SOC) has not been provided in response.  An SOC must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1999). [Thereafter, this claim will be before the Board only if the Veteran perfects the appeal by timely filing a substantive appeal.]

The February 2013 Board remand also requested that the RO schedule the Veteran for a Board videoconference hearing following his VA examination.  A September 2013 certification of appeal form noted that the Veteran had requested a video hearing, however one was never scheduled.  Thus, the Veteran's claim must be remanded again in order to complete the requested action.  

Moreover, the Veteran's March 2015 financial status report indicates that he receives income from the Social Security Administration (SSA).  The Veteran's claims file does not contain any SSA records.  Therefore, his claim must be remanded in order to obtain any outstanding SSA records as they could contain information relevant to his claim of entitlement to service connection for a right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record from SSA copies of any determination on the Veteran's claim for SSA benefits (and all medical records considered in connection with such claim).  

2.  Issue an appropriate SOC addressing the issue of compensation under 38 U.S.C.A. § 1151 for a right shoulder disability.  The Veteran and his representative should be afforded opportunity to respond.  That matter should be returned to the Board only if the appellant timely files a substantive appeal after the SOC is issued.

3.  After completing the above schedule a VA orthopedic examination to determine the current nature and likely etiology of any right shoulder disability.  The claims folder must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran has a right shoulder disability that is related to his active service.  

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's lay statements indicating he sought treatment for his right shoulder disability immediately following his separation from service in 1969.  

(ii)  The December 2015 private nexus opinion and associated medical literature noting that the Veteran's current right shoulder disability could be etiologically related to his in-service right shoulder injury.  

(iii)  The effect of the claimed August 2006 fall.  

3.  After the examination has been conducted, the RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




